DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 November 2021 has been entered.
Claims 1-24 remain pending in the application, wherein claims 1-20 have been amended.  The examiner acknowledges no new matter has been introduced by these amendments.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are the teachings of Kawagishi and the teachings of Crudden as previously set forth in the Non-Final Office Action mailed 10 August 2021.  However, applicant has amended the instant claims to “consisting of” (i.e. a closed composition), which excludes the prior art of Crudden because the composition disclosed by Crudden requires a non-zero amount of Ru.  The composition taught by Kawagishi overlaps the amended claimed composition but also overlaps the compositions of Examples 11-14 of the instant specification, which have a no-freckles parameter (“NFP”) less than 0.7 (Tables 1 and 2 of the instant specification) and applicant cites Konter (US Pat. No. 5,888,451, previously cited) as evidence of the criticality of the NFP (paragraph 0084 of the instant specification).  The composition of the disclosure by Harris et al. (US PGPub. No. 2015/0322550, previously cited) is noted as being very close to the claimed composition, but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendment to the specification, removing reference sign “24” from paragraph 0069 has overcome the objection to the drawings previously set forth in the Non-Final Office Action mailed 10 August 2021.  The objection to the drawings has been withdrawn.
Applicant’s arguments, see p. 11, filed 10 November 2021, with respect to the double patenting rejection have been fully considered and are persuasive in view of the amendments because the claims of co-pending application no. 16/763,713 positively recite the inclusion of Ru.  The provisional nonstatutory double patenting previously set forth in the Non-Final Office Action mailed 10 August 2021 has been withdrawn. 
Applicant’s arguments, see p. 12-13, filed 10 November 2021, with respect to the prior art rejections have been fully considered and are persuasive in view of the amendments as outlined above in the reasons for allowance.  The rejection of claims 1-24 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784